Citation Nr: 0719322	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to service connection for nasopharyngeal 
cancer.  

3.  Entitlement to an increased rating for residuals of 
fracture of right femur, currently evaluated as 10 percent 
disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1952 to 
December 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran requested a Board hearing in his April 2004 VA 
Form 9.  The hearing was scheduled for June 20, 2005, but the 
veteran failed to appear without explanation.  He has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal, as if the 
veteran's hearing request had been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2006) [failure to appear for a scheduled hearing 
is treated as a withdrawal of the request].


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss disability was denied in an 
unappealed April 1997 rating decision.

2.  The evidence received since the April 1997 decision 
denying service connection for bilateral hearing disability 
is cumulative or redundant of the evidence previously of 
record or is not sufficient to raise a reasonable possibility 
of substantiating the claim.

3.  The veteran's nasopharyngeal cancer was not present in 
service or until years thereafter and is not etiologically 
related to service.

4.  The residuals of a fracture of the right femur are 
currently manifested by hip impairment that more nearly 
approximates slight than moderate.    





CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim seeking service connection for a bilateral hearing 
loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  Nasopharyngeal cancer was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  The requirements for a rating in excess of 10 percent for 
the residuals of a fracture of the right femur have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5251, 5252, 5253, 5255 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the veteran with the notice 
required under the VCAA, to include notice that the veteran 
should submit all pertinent evidence in his possession, by 
letters mailed in July 2003, October 2003, and March 2004.  
Although the letters sent before the initial adjudication of 
the case did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, he 
was informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that these letters put him on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

While the veteran has not been provided notice with respect 
to the disability-rating or effective-date element of his 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
has determined that service connection and an increased 
rating are not warranted for the veteran's claimed 
disabilities.  Accordingly, the failure to provide notice 
with respect to those elements of the claims is no more than 
harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his private and VA 
treatment records and service medical records.  In addition, 
the veteran was afforded a VA examination of his right femur 
disability in October 2003.  Although he has not been 
afforded a VA examination to determine the etiology of his 
nasopharyngeal cancer, no such examination is required in 
this case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would substantiate his 
claim.  In addition, he has not been afforded a VA 
examination in response to his claim to reopen, but VA has no 
obligation to provide such an examination if new and material 
evidence to reopen the claim has not been received.  See 
38 C.F.R. § 3.159(c)(4).  

Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).

Analysis

In a rating decision dated in April 1997, service connection 
for bilateral hearing loss disability was denied based on the 
absence of competent evidence that the veteran had hearing 
loss disability for VA compensation purposes.  The veteran 
was notified of this rating decision and of his appellate 
rights that same month; however, he did not appeal perfect an 
appeal.

The current claim to reopen was received in June 2003.  

The evidence received since the April 1997 rating decision 
includes a copy of the report of the veteran's examination 
for discharge from service.  This is duplicative of evidence 
previously of record.  The additional post-service medical 
evidence added to the record is not material because it 
includes no evidence of hearing loss disability.  The 
veteran's statements have also been added to the record, but 
they do not constitute competence evidence of hearing loss 
disability or of a nexus between such a disability and the 
veteran's active service since lay persons are not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the Board concludes that none of the evidence 
added to the record is new and material.    

Nasopharyngeal Cancer

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a malignant 
tumor to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The service medical records are negative for evidence of 
nasopharyngeal cancer.  The post-service medical evidence 
shows that the veteran's nasopharyngeal cancer was initially 
diagnosed in 2000.  There is no medical evidence suggesting 
that it was present within one year of the veteran's 
discharge from service or that it is etiologically related to 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim.

Residuals of Fracture of Right Femur

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A 10 percent rating is warranted for malunion of the femur 
with slight knee or hip disability.  A 20 percent rating is 
warranted when there is malunion with moderate knee or hip 
disability, and a 30 percent rating is warranted when there 
is marked knee or hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Limitation of flexion of a thigh warrants a 20 percent rating 
if flexion is limited to 30 degrees, a 30 percent rating if 
flexion is limited to 20 degrees or a 40 percent evaluation 
if flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.

A 10 percent rating is authorized for limitation of thigh 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

An evaluation of 10 percent is warranted for limitation of 
adduction of the thigh with an inability to cross legs or for 
limitation of rotation with an inability to toe-out more than 
15 degrees.  Limitation of abduction of a thigh with motion 
lost beyond 10 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5253.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Board finds that a rating in excess of 10 percent is not 
warranted.  Service connection was granted for the veteran's 
residuals of a right femur fracture in August 1979.  In 
November 1996, the Board found the veteran's disability was 
10 percent disabling.  The veteran filed for an increased 
rating in June 2003.  

The veteran's most recent VA examination in October 2003 did 
not show that the veteran's disability has worsened.  The 
veteran reported occasional pain in his hip joint with 
increased activity; however he does not use any assistive 
device for ambulation.  He stated that he can walk about half 
a mile without having to sit down.  Upon examination, the 
range of motion testing disclosed that flexion of the right 
hip was to 90 degrees, internal rotation was to 50 degrees, 
external rotation was to 30 degrees and abduction was to 35 
degrees.  There was no significant angular deformity of the 
femur.  The fracture appeared to be well healed with no 
significant leg length discrepancy.  In addition, VA X-rays 
of his right hip in October 2003 revealed ectopic 
calcification lateral to the greater trochanter with no 
significant arthritic change.  X-ray of the right femur 
showed that the femur was intact.  Thus, the examination 
showed that the veteran has more than half of normal flexion 
of the hip remaining.  The X-ray study did not disclose 
malunion of the femur.

In the October 2003 examination, the examiner opined that the 
veteran had only a slight decrease in motion of his hip and 
no obvious malunion.  

Therefore, the Board concludes that the veteran's hip 
disability does not more nearly approximate moderate than 
slight and does not warrant more than a 10 percent rating 
under Diagnostic Code 5255.  The medical evidence does not 
show that the femur fracture has resulted in any knee 
disability so a separate rating for impairment of the knee is 
not in order.  

While there is a slight decrease in motion of his right hip, 
the October 2003 examination showed that flexion of the right 
hip was to 90 degrees and abduction was to 35 degrees.  No 
limitation of extension was found.  The record does not show 
that the veteran has additional limitation of motion due to 
weakness, incoordination or excess fatigability.  The 
veteran's subjective complaints of occasional joint pain have 
been noted.  However, even when all pertinent disability 
factors have been considered, it is clear that neither the 
limitation of flexion nor the limitation of abduction of the 
veteran's thigh approaches the level required for a rating in 
excess of 10 percent.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by a 10 percent evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  



	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for 
bilateral hearing loss disability is denied.

Service connection for nasopharyngeal cancer is denied.

An increased rating for residuals of a fracture of the right 
femur is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


